                 Case 1:19-cr-00203-DAD-BAM Document 28 Filed 08/12/20 Page 1 of 2
AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond



                                    UNITED STATES DISTRICT COURT
                                                                    for the
                                                                                                                    FILED
                                                 Eastern District of California                                    Aug 12, 2020
                                                                                                                CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA,                                                                                     EASTERN DISTRICT OF CALIFORNIA

                                                                         )
                                                                         )
                                 v.
                                                                         )                     1:19-CR-203 DAD BAM
                                                                                Case No.
                                                                         )
PATRICK LEE GONZALES                                                                            1:19-CR-204 DAD BAM
                                                                         )
                              Defendant

                                           APPEARANCE AND COMPLIANCE BOND

                                                          Defendant’s Agreement
I, PATRICK LEE GONZALES                                         (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
           (    ) to appear for court proceedings;
           (    ) if convicted, to surrender to serve a sentence that the court may impose; or
           (    ) to comply with all conditions set forth in any Order Setting Conditions of Release for me.

                                                                Type of Bond
(     ) (1) This is a personal recognizance bond.

(     ) (2) This is an unsecured bond of $                                                    , with net worth of: $

(     ) (3) This is a secured bond of $                                               , secured by: Cashier’s check posted by
                                                   35,000.00
                                                                                                      Brittany Jackson

        (     ) (a) $                                  , in cash deposited with the court.

        (     ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                (describe the cash or other property, including claims on it – such as a lien, mortgage, or loan – and attach proof of
                 ownership and value):

                                                                                                                                               .
                 If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (     ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):


                                                                                                                                               .

                                                    Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
1:19-CR-203 DAD BAM; 1:19-CR-204 DAD BAM
         Case 1:19-cr-00203-DAD-BAM Document 28 Filed 08/12/20 Page 2 of 2




          8/12/2020                            /s/ Michelle Means Rooney




      Aug 12, 2020
